                                                                 Case 2:18-cv-01829-JAD-EJY Document 77
                                                                                                     76 Filed 08/13/20 Page 1 of 3



                                                             1 David H. Krieger, Esq.
                                                               Nevada Bar No. 9086
                                                             2 Shawn W. Miller, Esq.
                                                               Nevada Bar No. 7825
                                                             3
                                                               KRIEGER LAW GROUP, LLC
                                                             4 2850 W. Horizon Ridge Pkwy., Suite 200
                                                               Henderson, Nevada 89052
                                                             5 Phone: (702) 850-2598
                                                               dkrieger@hainesandkrieger.com
                                                             6
                                                               smiller@hainesandkrieger.com
                                                             7
                                                               Attorneys for Plaintiffs
                                                             8 Robert W. Morris and LaRhonda Morris
                                                             9                              UNITED STATES DISTRICT COURT
                                                            10
                                                                                                    DISTRICT OF NEVADA
                   2850 W. Horizon Ridge Pkwy., Suite 200
KRIEGER LAW GROUP, LLC




                                                            11
                                                                  ROBERT W. MORRIS and LARHONDA                        Case No.:   2:18-cv-01829-JAD-EJY
                                                            12
                         Henderson, Nevada 89052




                                                                  MORRIS,
                                                            13
                                                                                    Plaintiffs,                        STIPULATION AND ORDER TO
                                                            14                                                         EXTEND TIME TO FILE JOINT
                                                                  vs.                                                  PRETRIAL ORDER
                                                            15
                                                            16    EQUIFAX INFORMATION SERVICES,                               (Second Request)
                                                                  LLC; EXPERIAN INFORMATION
                                                            17    SOLUTIONS, INC.; DITECH FINANCIAL,                           ECF No. 76
                                                                  LLC; CARRINGTON MORTGAGE
                                                            18    SERVICES, LLC,
                                                            19
                                                                                  Defendant.
                                                            20
                                                                        ROBERT W. MORRIS and LARHONDA MORRIS (“Plaintiffs”), by and through their
                                                            21
                                                                 counsel David H. Krieger, Esq. and Shawn W. Miller, Esq. of the law firm Krieger Law Group,
                                                            22
                                                            23 LLC, together with CARRINGTON MORTGAGE SERVICES, LLC,                         by and through its

                                                            24 counsel Darren T. Brenner, Esq. and Ramir M. Hernandez, Esq. of the law firm Wright, Finlay &
                                                            25 Zak, LLP, collectively the “Parties”, hereby stipulate and agree to extend the deadline to file their
                                                            26
                                                               Joint Pretrial Order to September 11, 2020, as follows:
                                                            27
                                                            28


                                                                                                                 -1-
                                                                 Case 2:18-cv-01829-JAD-EJY Document 77
                                                                                                     76 Filed 08/13/20 Page 2 of 3



                                                             1          1.      In the Court’s Order Granting in Part Motion for Summary Judgment, Granting in

                                                             2 Part Motion for Partial Summary Judgment, and Denying without Prejudice Motion to Seal
                                                             3
                                                                 (“Order”), entered on April 23, 2020 at ECF # 66, the Court stayed the Parties’ obligation to file
                                                             4
                                                                 their joint pretrial order for “ten days after” a court mandated settlement conference.
                                                             5
                                                                        2.      On July 10, 2020, the Parties participated in good faith in the settlement conference
                                                             6
                                                             7 and had a deadline to submit their joint pretrial Order on or before July 20, 2020.
                                                             8          3.      On July 17, 2020, the Parties made their first request for an extension of time to
                                                             9 August 19, 2029 to submit the joint pretrial order. The Court granted the request and entered an
                                                            10
                                                               order enlarging the time to file the joint pretrial order to August 19, 2020.
                   2850 W. Horizon Ridge Pkwy., Suite 200
KRIEGER LAW GROUP, LLC




                                                            11
                                                                      4.       The reason for this second request is because Plaintiff’s counsel changed law firms
                                                            12
                         Henderson, Nevada 89052




                                                            13 from Haines & Kreiger, LLC to Kreiger Law Group, LLC and the process of obtaining and
                                                            14 organizing the case files, transcripts, documents, and relevant information has taken longer than
                                                            15 expected.     Plaintiff’s counsel needs additional time to gather and review the relevant trial
                                                            16
                                                                 information, review evidence and deposition transcripts, and reach stipulations and resolve
                                                            17
                                                                 objections. Plaintiffs’ counsel believes two additional weeks is probably sufficient, but just to be
                                                            18
                                                                 safe requests an extension of three weeks to extension to September 11, 2020.
                                                            19
                                                            20
                                                                 ///
                                                            21
                                                                 ///
                                                            22
                                                                 ///
                                                            23
                                                            24 ///
                                                            25 ///
                                                            26 ///
                                                            27
                                                               ///
                                                            28


                                                                                                                  -2-
                                                                 Case 2:18-cv-01829-JAD-EJY Document 77
                                                                                                     76 Filed 08/13/20 Page 3 of 3



                                                             1          5.      The request for an extension is not for an impermissible purpose and will not delay

                                                             2 trial. Due to COVID-19, the Parties are informed that cases with priority (i.e. criminal cases) have
                                                             3
                                                                 been backlogged and that it is unlikely that this case would be scheduled for trial for twelve (12)
                                                             4
                                                                 months or more. Accordingly, the Parties hereby stipulate and agree to extend the deadline to file
                                                             5
                                                                 their joint pretrial order to September 11, 2020.
                                                             6
                                                             7
                                                                        STIPULATED and AGREED on this date: August 13, 2020.
                                                             8
                                                             9           /s/ Shawn W. Miller                 .             /s/ Ramir M. Hernandez            .
                                                            10           David H. Krieger, Esq.                            Darren T. Brenner, Esq.
                                                                         Shawn W. Miller, Esq.                             Ramir M. Hernandez, Esq.
                   2850 W. Horizon Ridge Pkwy., Suite 200
KRIEGER LAW GROUP, LLC




                                                            11           KRIEGER LAW GROUP, LLC                            WRIGHT FINLAY & ZAK, LLP
                                                                         2850 W. Horizon Ridge Pkwy.,                      7785 W. Sahara Ave., Suite 200
                                                            12
                         Henderson, Nevada 89052




                                                                         Suite 200                                         Las Vegas, Nevada 89117
                                                            13           Henderson, Nevada 89052                           Attorneys for Defendant
                                                                         Attorneys for Plaintiff                           Carrington Mortgage Services, LLC
                                                            14
                                                            15
                                                            16
                                                                                                                 ORDER
                                                            17
                                                            18          IT IS SO ORDERED. The
                                                                                          The parties'
                                                                                              Parties obligation
                                                                                                       obligation to
                                                                                                                  to file
                                                                                                                     file their
                                                                                                                          their joint
                                                                                                                                joint pretrial
                                                                                                                                      pretrial order
                                                                                                                                               order is
                                                                                                                                                     is extended
                                                                                                                                                        extended to
                                                                                                                                                                  to
                                                            19
                                                                 September 11, 2020.
                                                            20
                                                                                                                           _________________________________
                                                                                                                           _________________________________
                                                            21                                                             UNITED    STATES
                                                                                                                           U.S. District       DISTRICT
                                                                                                                                         Judge Jennifer    JUDGE
                                                                                                                                                        A. Dorsey
                                                                                                                           Dated: August 13, 2020
                                                            22
                                                                                                                           Dated: ___________________________
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28


                                                                                                                     -3-
